Appellee filed petition of habeas corpus before Hon. W. W. Haralson, judge of the circuit court of De Kalb county, Alabama, alleging that he is the father of Goldie Powell, a girl child three years of age, and that said child was restrained of its liberty by its grandparents, appellants here, and prayed that the custody of his minor child be awarded to him. The writ was duly issued, and upon hearing thereof the prayer of petitioner was granted, and the judge rendered a decree granting the father (appellee) the custody of his child, with certain restrictions and conditions fully enumerated in the decree.
It has been officially made known to this court that, pending this appeal, appellant, Mary Waldrop, the grandmother, has died, the appeal, therefore, is being prosecuted by the surviving appellant. We have carefully considered the evidence in this case, as shown by the record, and have reached the conclusion that the decree and judgment from which this appeal was taken should be affirmed in all things. It is so ordered.
Affirmed. *Page 685